Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 12/29/2020. 
Claims 1-10, 12-13, and 15-18 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 12/29/2020, has been entered. Claims 1-5, 7, and 17-18 have been amended. Claims 6, 11, and 14 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Eligibility - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-10, 12-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-5, 7-10, 12-13, and 15-16 are directed to a system, claim 17 is directed to a process, and claim 18 is directed to an article of manufacture. Therefore, claims 1-5, 7-10, 12-13, and 15-18 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).

Taking claim 1 as representative, claim 8 recites at least the following limitations that are believed to recite an abstract idea:
Receive first content and data from a use, wherein the first content is selected by the user based on a user input, and the data is obtained by an association with the user; 
generate an analysis result based on one of image analysis or audio analysis on the received first content; 
extract a keyword from data associated with the received first content; 
retrieve second content based on the extracted keyword, wherein the second content is different from the first content; 
compare the data with specific preference data, wherein the specific preference data includes a set of preferences corresponding to a set of events; 
set a specific process based on the comparison of the data and the specific preference data; 
determine a user preference based on the specific process; 
generate related information associated with the first content, wherein the related information is generated based on the user preference and the second content; and 
extract a parameter based on the related information associated with the first content and the generated analysis result;
 generate a design of an article based on the extracted parameter; and 
transmit the generated design to the user.

The above limitations recite the concept of custom article design. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions (including sales activities/behaviors). Accordingly, under Prong One of Step 2A, claim 8 recites an abstract idea (Step 2A, Prong One: YES).
an information processing device, a CPU, a communication network, a sensor, a user terminal, metadata, and a machine learning algorithm. The additional elements of an information processing device, CPU, communication network, and user terminal merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the sensor, metadata, and machine learning algorithm do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
           As discussed above with respect to integration of the abstract idea into a practical application, claim 8 recites the additional elements of an information processing device, a CPU, a communication network, a sensor, a user terminal, metadata, and a machine learning algorithm. The additional elements of an information processing device, CPU, communication network, and user terminal merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the sensor, metadata, and machine learning algorithm do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claim 1 utilize computer functions that the courts have held to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network;
electronic recordkeeping; and
storing and retrieving information in memory.
 Therefore, under Step 2B, there are no meaningful limitations in claim 8 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
Dependent claims 2-5, 7-10, 12-13, and 15-16, merely further limit the abstract idea and are thereby considered to be ineligible. 
 	Claims 17 and 18 are parallel in nature to claim 1. Accordingly claims 17-18 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

Claims 1-4, 7-10, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Page et al (US 20130173413 A1), hereinafter Page, in view of Fonte et al (US 20150154678 A1), hereinafter Fonte, and further in view of Churchill et al (US 20160086206 A1), hereinafter Churchill.

Regarding claim 1, Page teaches an information processing device, comprising: a central processing unit (CPU) (Page: [0065] – “the system, apparatus, methods, processes and/or operations for item customization may be wholly or partially implemented in the form of a set of instructions executed by one or more programmed computer processors such as a central processing unit (CPU) or microprocessor.”) configured to: 
receive, via a communication network, first content and sensor data from a user terminal (Page: [0039], [0049], [0053] – “user profiles may include identifying information such as the item user's name, item customization history … goals of the item user with respect to one or more sporting …, expected item use environments …, characterizations (e.g., ratings) of items of apparel” … “users 112 (FIG. 1) may be participating in a sporting activity, and sensors 110 of various types may provide data corresponding to physiological attributes of the item users 112 that is received (at step 604)” … “At step 704, a profile may be established for the item user. For example, the user of the item customization client 102 (FIG.1) may input profile data with the user interface 402 (FIG. 4), and the input data may be stored in the customization database 404.”), wherein
 the first content is selected on the user terminal based on a user input (Page: [0039] – “The user interface 402 may incorporate any suitable user interface elements to facilitate input and editing of item user profiles.”), and 
the sensor data is obtained by a sensor associated with the user terminal (Page: [0024], Figure 1, Figure 2 – “the sensor communications component 104 may communicate wirelessly with the sensors 110 and/or facilitate communication of the sensors with network 106 connected components of the environment 100); 
generate an analysis result based on one of image analysis or audio analysis on the received first content (Page: [0028], [0041] – “The sensors 110 may include … an acoustic sensor such as a microphone” … “The data 
compare the sensor data with specific preference data, wherein the specific preference data includes a set of preferences corresponding to a set of events (Page: [0023], [0060] – “the customization module 412 may compare the physiological attribute values of step 902 and/or the physiological attribute categories of step 904 to target values and/or categories.” … “The person's determined physiological attributes may be categorized and matched to categories of the desired type of item. Item configurations matching the person's physiological attributes may be selected”); 
determine a user preference (Page: [0023], [0042] – “Components may vary in shape, size and/or color based at least in part on physiological attribute values and/or corresponding sensor data.” … “The person's determined physiological attributes may be categorized and matched to categories of the desired type of item.”); 
generate related information associated with the first content, wherein the related information is generated based on the user preference (Page: [0023], [0043] – “The person's determined physiological attributes may be categorized and matched to categories of the desired type of item.” … “each item in the set of available items may be associated with a specified set or range of suitable values or categories, and the recommendation engine 414 may filter out those of the set of available items that do not match the physiological attributes and/or profile attributes.”); and 
extract a parameter based on the related information associated with the first content and the generated analysis result (Page: [0063] – “one or more values may be determined for the template parameter(s). For example, the item component customization module 422 may determine the parameter value(s) based at least in part on the physiological attribute values of step 1002, the physiological attribute categories of step 1004, and/or the profile 
generate a design of an article based on
transmit the generated design to the user terminal via the communication network (Page: [0051], Figure 6 – “At step 614, the customized design may be presented and/or provided for presentation.”),
but does not teach extracting a keyword from metadata associated with the received first; retrieving a second content based on the extracted keyword, wherein the second content is different from the first content; generating related information associated with the first content, wherein the related information is generated based on the user preference and the second content; setting a specific machine learning algorithm based on the comparison of the sensor data and the specific preference data; and that the determining of a user preference is based on the specific machine learning algorithm. 
However, Fonte teaches systems and methods for creating fully custom products (Fonte: Abstract), including the steps of:
setting a specific machine learning algorithm based on the comparison of the sensor data and the specific preference data (Fonte: [0197] – “The computer system applies machine learning or predictive analysis to build a prediction of the response (preferences) based on the inputs from a new user: his new image data and anatomic model, personal information, and shopping behavior on the computer system. This approach enables an advantage of providing a highly customized and convenient eyewear shopping experience. For example, a user's image data analysis and a few basic answers to questions provides the … detailed profile of that user: … Each of these features may be associated with various eyewear preferences, and the combined information when classified by the machine learning method is able to recommend a set of eyewear that truly matches the user's preferences, even if she has not stated or does not know a priori her eyewear design preferences.” –It is understood that the algorithm is set or used based on the comparison of the data resulting in received elements to be analyzed by the algorithm.); and

It would have been obvious to one of ordinary skill in the art to include in the device, as taught by Page, the ability for setting a specific machine learning algorithm based on the comparison of the sensor data and the specific preference data; and that the determining of a user preference is based on the specific machine learning algorithm, as taught by Fonte, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Page, to include the teachings of Fonte, in order to utilize machine learning to best provide a custom design that will suit a user’s preferences (Fonte: [0053]).

While Page/Fonte teach a system for generating a design based on user-submitted content, they do not teach extracting a keyword from metadata associated with the received first; retrieving a second content based on the extracted keyword, wherein the second content is different from the first content; and generating related information associated with the first content, wherein the related information is generated based on the user preference and the second content.
However, Churchill teaches systems and methods for purchase recommendations in a retail environment (Churchill: Abstract), including:
extract a keyword from metadata associated with the received first content (Churchill: The system identifies one or more characteristics from the metadata of an image (first content). These characteristics may 
retrieve a second content based on the extracted keyword, wherein the second content is different from the first content (Churchill: The system “determines one or more second items which share the one or more characteristics identified” [0075].); and
generating related information associated with the first content, wherein the related information is generated based on the user preference and the second content (Churchill: Related information, in the form of further similar items, is identified using search terms extracted from the second content/second items [0078-0079]. The related information is updated/includes user preferences based on user activity [0086].).


It would have been obvious to one of ordinary skill in the art to include in the device, as taught by Page/Fonte, the ability for extracting a keyword from metadata associated with the received first; and retrieving a second content based on the extracted keyword, wherein the second content is different from the first content, and generating related information associated with the first content, wherein the related information is generated based on the user preference and the second content, as taught by Churchill, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Page/Fonte, to include the teachings of Churchill, in order to provide greater context for learning a user’s profile (Churchill: [0003-0004]).

Regarding claim 2, Page/Fonte/Churchill teaches the information processing device according to claim 1, wherein a type associated with the related information is one of same or different from a type associated with the first content (Page: [0023], [0043] – “The person's determined physiological attributes may be categorized and matched to categories of the desired type of item.” … “each item in the set of available items may be associated with a specified set or range of suitable values or categories, and the recommendation engine 414 may filter out those of the set of available items that do not match the physiological attributes and/or profile attributes.”).

Regarding claim 3, Page/Fonte/Churchill teaches the information processing device according to claim 1, wherein the first content is one of music data or first image data (Fonte: [0160], [0208], Figure 21 – “This embodiment has the advantage of using a collection of previously acquired images that the user may have at their disposal (eg collection of existing photos, photo gallery, social network or online image gallery photos, etc). Referring to FIG. 21, in this embodiment, a) A computer system receives a collection of images (e.g. 2101, 2102. 2103) of a user 2105” … “the user uploads any photo of any person wearing eyewear, and the computer system may detect and analyze the shape and color of the eye wear, then update a new 3D eyewear model for the user that best matches the eyewear photo.” – It is understood that the selection or upload of the images by the user constitutes a user input.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fonte with Page for the reasons identified above with respect to claim 1. 

Regarding claim 4, Page/Fonte/Churchill teaches the information processing device according to claim 3, wherein the related information includes metadata embedded in the content (Churchill: The system extracts search terms from the metadata associated with the content [0077-0078]. The system also identifies characteristics of the contents from metadata, such as a color, model, brand, or description. [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Churchill with Page/Fonte for the reasons identified above with respect to claim 1. 

Regarding claim 7, Page/Fonte/Churchill teaches the information processing device according to claim 3, wherein the CPU is further configured to: 
obtain a value from one of the music data or the first image data, wherein the value is associated with a feature corresponding to one of the music data or the first image data (Fonte: [0135-0137], Figure 8 – “The computer system analyzes the image data to iteratively perform a sequence of feature detection, pose estimation, alignment, and model parameter adjustment.” … “Once the face and pose are established for the first image frame, an iterative process begins where more detailed facial features relevant to eyewear placement and general face geometry are defined, including but not limited to eye location, nose location and shape, ear location, top of ear 
extract the  parameter based on the obtained feature value (Fonte: [0276] – “a) A computer system configured with an imaging device acquires image data and construct a model of the user's face (using any methods previously described), b) The user uses the computer system to acquired image data of the user wearing an eyewear positioned to their preference, c) The computer system extracts anatomic locations of where the eyewear contacts the user's face (eg where the nose pads rest relative to the user's nose) and/or reference positions of where the eyewear is located with respect to facial features (eg the top of the eyewear is positioned a certain distance above the eyes or the distance down the length of the nose where the eyewear bridge is positioned), d) The computer system uses the anatomic locations and/or reference positions to optimize the fit and design of new custom eyewear, e) The computer system solves a system of constraints to properly adjust the eyewear model on the user's face.” – It is understood that measurements or ‘anatomical locations’ are extracted from the image data based on the obtained facial feature values.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fonte with Page for the reasons identified above with respect to claim 1. 

Regarding claim 8, Page/Fonte/Churchill discloses the information processing device according to claim 1, wherein the parameter is at least one of a color, a shape, or a texture (Page: [0042] – “Components may vary in shape, size and/or color based at least in part on physiological attribute values and/or corresponding sensor data.”).  

Regarding claim 9, Page/Fonte/Churchill teaches the information processing device according to claim 1, wherein the CPU is further configured to generate the design of the article based on a user appearance (Fonte: [0104] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fonte with Page for the reasons identified above with respect to claim 1. 

Regarding claim 10, Page/Fonte/Churchill discloses the information processing device according to claim 1, wherein the generated design corresponds to a design of one of clothing, a shoe, a bag, an ornament, or an interior (Page: [0026-0027] – “customize items 114 based on the sensor data and/or the data characterizing the physiological attributes of the item users 112” … “The items 114 may include any suitable product, item of apparel, equipment or set of item components. For example, items 114 may include sporting items and fashion items such as footwear, legwear, a top, armwear, headgear, underwear, a swimsuit, a coat, a jacket, a belt, a necklace, a backpack, a sports bag, a ball, one or more golf clubs, a baseball bat, a hockey stick, a surfboard, a skateboard, roller skates, ice skates, and/or exercise equipment. In particular, as used herein, the term “item” includes a matched pair of left and right item components such as left and right shoes, left and right gloves, and so on.”).  

Regarding claim 12, Page/Fonte/Churchill discloses the information processing device according to claim 1, wherein the sensor is a heartbeat sensor (Page: [0028] – “The sensors 110 may include any suitable type of sensor or set of sensor components. For example, the sensors 110 may include one or more sensor components such as a heart rate sensor, an electrocardiogram (ECG) sensor”).

Regarding claim 13, Page/Fonte/Churchill teaches the information processing device according to claim 12, wherein the related information is one of music data or image data (Fonte: [0215] – “Once a quantitative anatomic model is established, scaled, and registered to the image data and/or anatomic model, a representation of eyewear is fit to the user's face. Referring back to FIG. 1A, 15 and FIG. 1B, 109, describe rendering the eyewear model on the user's image data to create a custom preview. In an exemplary embodiment, the user is presented with his image data, with custom eyewear positioned correctly and superimposed on his face. … The data is displayed as interactive images that the user can adjust”).


Regarding claim 16, Page/Fonte/Churchill discloses the information processing device according to claim 1, wherein the CPU is further configured to change the design of the article based on user instruction from a user (Page: [0026] – “item users 112 may interact with the item customization client 102 to customize items 114 based on the sensor data and/or the data characterizing the physiological attributes of the item users 112, for example, with the presented customized design.”).

Regarding claim 17, the limitations of method claim 17 are closely parallel to those of apparatus claim 1, and are rejected on the same basis.

Regarding claim 18, the limitations of computer-readable medium claim 18 are closely parallel to those of apparatus claim 1 with the additional limitation of a non-transitory computer-readable medium having stored thereupon, computer-executable instructions … executed by a processer (Page: [0067] – “The software code may be stored as a series of instructions, or commands on a computer readable medium, …Any such computer readable medium may reside on or within a single computational apparatus, and may be present on or within different computational apparatuses within a system or network.”), and are rejected on the same basis.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Page/Fonte/Churchill, in view of Paul et al (US 9454780 B2), hereinafter Paul. 

Regarding claim 5, Page/Fonte/Churchill teaches the information processing device according to claim 3, but does not teach that the CPU is further configured to: extract a keyword from metadata embedded in the music data; and retrieve image data based on the extracted keyword, wherein the related information corresponds to the retrieved image data. However, Paul teaches computer-based systems and methods allowing customization of consumer products (Paul: Abstract), including that the CPU is further configured to:

retrieve image data based on the extracted keyword, wherein the related information corresponds to the retrieved image data (Paul: Col. 12, lines 50-58; Col. 13, lines 18-23 – “an inspiration may include, but is not limited to information such as a photograph of or other image representing the user … a photograph or other image of the custom design” … “To facilitate searching, “tags” may be associated with a custom design or an inspiration for a custom design when it is created. Tags are parameters or system metrics that associate a keyword or phrase with a particular design. Such keywords and phrases are useful for later searching of designs.”).
It would have been obvious to one of ordinary skill in the art to include in the device, as taught by Page/Fonte/Churchill, the ability to extract a keyword from metadata embedded in the music data; and retrieve image data based on the extracted keyword, wherein the related information corresponds to the retrieved image data, as taught by Paul, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Page/Fonte/Churchill, to include the teachings of Paul, in order to include information related to the product (Paul: Col. 7, lines 56-58).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Page/Fonte/Churchill, in view of Brown et al (US 20150186154 A1), hereinafter Brown.

Regarding claim 15, Page/Fonte/Churchill teach the information processing device according to claim 1, but does not specifically teach that the sensor is a smell sensor. However, Brown teaches a system for customizing 
It would have been recognized that applying the known technique of the sensor being a smell sensor, as taught by Brown, to the teachings of Page/Fonte/Churchill would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar product designing systems. Further, including that the sensor is a smell sensor, as taught by Brown, into the product designing system of  Page/Fonte/Churchill would have been recognized by those of ordinary skill in the art as resulting in an improved system for product design by enhancing the user’s experience (Brown: [0002]).

Response to Arguments
	Applicant’s arguments filed 12/29/2020 have been fully considered.

Claim Rejections – 35 USC § 101
Applicant argues (Remarks Pages 8-9) that the claims do not recite “an abstract concept or a concept similar to those found by the Courts to be Abstract”. Examiner respectfully disagrees; except for the recitation of generic computer elements, namely a an information processing device, a central processing unit (CPU), a communication network, data being sensor data, a user terminal, a machine learning algorithm, and a sensor, Claim 1 recites the concept of generating a personalized design, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite fundamental commercial interactions.

Applicant argues (Remarks Pages 9-10) that the independent claim “provides a concrete solution to a particular problem,” specifically arguing that the system provides a solution to a particular problem 
Applicant specifically references Electric Power Group, LLC v. Alston Grid Inc., No-2015-1778 (Fed Circ. August 1, 2016). The claims in this case failed under §101 for failing to “go beyond requiring the collection, analysis, and display of available information in a particular field.” The claims are merely “stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.” Similarly, the pending claims recite the receiving, comparing, and transmitting of data and designs at a high level, and similarly the analysis of data, determination of preferences, and generation of information and designs is at a high-level, and is performable by a human except for the high-level invoking of computer-related elements.

Applicant further argues (Remarks Pages 10-11) that Claim 1 recites features which integrate the abstract idea into a “practical implementation” and therefore “improve the functioning of a system used in [the] technological field of article design.” Examiner respectfully disagrees; the additional elements, noted above, are not sufficiently integrated into the abstract idea as to make it a practical application, as per the 2019 PEG, or a “practical implementation” as Applicant argues. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, the independent claims merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. 


Applicant argues (Remarks Pages 11-12) that “the claimed subject matter provide[s] an improvement in the system that [is] used in the field of article design,” making reference to at least the newly amended limitations of extracting a keyword from metadata associated with a first received content, retrieving second content based on the extracted keyword, wherein the second content is different that the first content, generating related information associated with the first content based on the user preference and the second content, and transmitting the generated design to the user terminal. Applicant makes further reference to [0040] of the Specification in stating that the “Claimed subject matter improves functioning of the system in the technology of article design by extracting parameter from the content and from the related information related to the content such that the article is generated with high fidelity.” Examiner respectfully disagrees. The mere implementation of an abstract idea in a field of technology does not constitute an improvement to that technology. While technology related additional elements are invoked by the claims, this is done at a high level of generality. The claims remain directed to an abstract idea.

Prior Art Rejections
Applicant argues (Remarks Pages 14-15) that the newly amended limitations are not taught by Page/Fonte, or by Paul, a reference applied to previous Claim 5. Examiner notes that Paul is not being relied upon to teach the newly amended limitations of the independent claims. Instead, with reference to the rejection above, Churchill is being used to teach the newly amended limitations, in combination with Page and Fonte. Examiner directs Applicant’s attention to the new office action above.
Applicant further argues that the dependent claims are allowable in light of arguments regarding the intendent claims. Examiner respectfully disagrees, directing Applicant’s attention to the new office action and response above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./
Examiner, Art Unit 3625  
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625